M A N D A T E
TO THE COUNTY COURT AT LAW NO 2 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 10th day of
September, 2015, the cause upon appeal to revise or reverse your judgment between

Jasmine Ruby Cantu,                                                           Appellant,
                                            v.
Oralia Villarreal                                                              Appellee.
CAUSE NO. 13-15-00403-CV                                        (Tr.Ct.No. CL-13-3272-B)

was determined; and therein our said Court made its order in these words:

                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion.          Each party shall bear their own costs

relating to this appeal.

       We further order this decision certified below for observance.

September 10, 2015.


                                       

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 20th day of October, 2015.




                                                 Dorian E. Ramirez, CLERK